Citation Nr: 0918329	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to service connection for osteoporosis. 
 
4.  Entitlement to service connection for bilateral heel 
spurs, to include as secondary to osteoporosis. 
 
5.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide (Agent Orange) exposure. 
 
6.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide (Agent Orange) 
exposure.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating 
determinations of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for hearing loss, 
tinnitus, osteoporosis, and bilateral heel spurs, as well as 
a skin rash and peripheral neuropathy, to include as due to 
herbicide exposure.  

The Board points out that the issue of service connection for 
an acquired psychiatric disorder that was previously on 
appeal was granted by rating action dated in November 2008.  
This is considered the full grant of that benefit sought on 
appeal.  The issue is therefore no longer for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran does not have a ratable hearing loss by VA 
standards.

2.  There is competent clinical evidence of record that 
tinnitus is not related to service.

3.  Osteoporosis was first clinically indicated many years 
after discharge from service.

4.  Heel spurs were first clinically indicated many years 
after discharge from service.

5.  A skin disorder was first clinically indicated many years 
after discharge from service; there is no competent clinical 
evidence that attributes it to herbicide exposure in service.

6.  Peripheral neuropathy was first clinically indicated many 
years after discharge from service; there is no competent 
clinical evidence that attributes it to herbicide exposure in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  Osteoporosis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

4.  Bilateral heel spurs were not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

5.  A skin disorder, claimed as rash, was not incurred in or 
aggravated by service, to include as due to herbicide 
exposure. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Peripheral neuropathy was not incurred in or aggravated 
by service, to include as due to herbicide exposure. 38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied in letters sent 
to the appellant in March and April 2006, and December 2007 
that addressed the required notice elements.  The Board thus 
finds that adequate notice has been provided as the appellant 
was informed of what evidence is necessary to substantiate 
the claims to establish service connection for the claimed 
disorders prior to adjudication of the claims in July 2006 
and February 2008.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that upon receipt 
of an application for service connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require that VA review the 
information and the evidence presented with the claim and to 
provide notice to the claimant of what information and 
evidence not previously submitted, if any, will assist in 
substantiating, or is necessary to substantiate each of the 
five elements of the claim, including notice of what is 
required to establish service connection, and what disability 
rating and effective date of the benefit will be assigned if 
service connection is awarded.  In this case, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
conditions.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims under consideration.  Voluminous 
private clinical records have been requested and received, 
and extensive VA outpatient data have also been associated 
with the claims folder.  The appellant was afforded a VA 
examination as to the issues of service connection for 
hearing loss and tinnitus.  

VA's duty to assist the Veteran in the development of a claim 
includes providing an examination when indicated. See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, four factors are considered: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) 
(4).

The Board finds that a medical examination with a medical 
opinion is not warranted with respect to the issues of 
entitlement to service connection for osteoporosis, bilateral 
heel spurs, skin rash and peripheral neuropathy.  This is 
because upon careful review of the Veteran's claims folder, 
only the first requirement for determining whether a medical 
examination is needed has been met.  Additionally, the Board 
is of the opinion that there is sufficient competent medical 
evidence of record to make a decision on those claims at this 
time.  It is found that VA has no duty to obtain a medical 
opinion as to those matters. See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004). .

The Board finds that further assistance from VA would not aid 
the veteran in substantiating the claim.  Therefore, VA does 
not have a duty to assist that is unmet with respect to the 
issues of entitlement to service connection for hearing loss, 
tinnitus, osteoporosis, and bilateral heel spurs, as well as 
a skin rash and peripheral neuropathy, to include as due to 
herbicide exposure.  . See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or degenerative joint disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus or adult-onset diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and AL amyloidosis. 38 C.F.R. § 3.309(e) 
(2008).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent [emphasis ours] during active 
military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii)(2008).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

1.  Service connection for hearing loss and tinnitus.

Factual Background

The Veteran's personnel records show that he served in the 
Marines with a military occupational specialty of rifleman.  
Personnel records indicate that he had duty aboard ship and 
participated in waters adjacent to Vietnam in March 1967 and 
March 1968 providing direct support of operations. 

The Veteran's service treatment records reflect no complaints 
of hearing impairment or ear complaints.  His hearing was 
noted to be 15/15 at discharge from active duty in August 
1969.  The ears were evaluated as normal.  The appellant 
filed a claim for service connection for hearing loss and 
tinnitus in March 2006.  He contended that hearing loss was 
secondary to his military occupational specialty as rifleman 
in service.  

Pursuant to the filing of his claim for service connection, 
the appellant was afforded a VA audiology examination in 
September 2007.  The examiner indicated that the claims 
folder was reviewed.  It was reported that the appellant's 
primary complaint was hearing loss associated with tinnitus.  
He stated that he was stationed on a military carrier during 
service.  He admitted to being a hunter and target shooter 
after the military, and that he had worked in various 
positions, including in pest control, as a commercial 
aircraft loader for a year and in various sales jobs.  The 
Veteran related that his tinnitus had begun 25 to 30 years 
before, was occasional, occurred every week or so and lasted 
for half an hour.

Audiometric evaluation on this occasion showed pure tone 
thresholds of 10/10/20/30/35 and 10/05/20/15/30 at 500, 1000, 
2000, 3000, and 4000 Hertz (Hz) frequencies in the right and 
left ears, respectively.  A speech discrimination score of 94 
percent was shown for the right ear, and was 96 percent on 
the left.  The examiner opined that it appeared that the 
Veteran's exposure to gunfire in service appeared to be 
during training only, and that given that the fact that he 
admitted to post military noise exposure, as well as current 
hearing loss that was so mild, it stood to reason that 
hearing thresholds in service were better prior to the post 
military noise exposure.  The examiner related that this 
would strongly suggest that the veteran likely had normal or 
very close to normal hearing during service.  It was added 
that the reported beginning of tinnitus 25 to 30 years would 
place the onset of such during the late 1970s, which was 
about 10 years after his military duty.  The examiner stated 
that given this information, it was not as likely as not that 
the Veteran's hearing loss and tinnitus were related to 
military service.

Legal Analysis

The Board concedes that the Veteran's duties in service may 
have been consistent with some degree of noise exposure.  
Nonetheless, it is the current audiometric results that are 
determinative in this instance.  It is shown that on testing 
in September 2007, the Veteran did not have the requisite 
degree of increased thresholds at the applicable frequencies 
or speech discrimination scores for his hearing to be 
considered a disability by VA standards for service 
connection to be established.  There is no other objective 
clinical evidence in the record showing a diagnosis of 
hearing loss.  In the absence of any current hearing loss as 
defined by VA regulation, service connection for such must be 
denied. See 38 C.F.R. § 3.385;see also Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for hearing loss must 
be denied. 

As to the claim for tinnitus, it is shown that the post 
service record is silent for any complaints referable to 
tinnitus until the Veteran filed a claim for such in 2006.  
In this case, the September 2007 VA examiner's report noted 
that the clinical record dating back to service had been 
reviewed.  It was observed that no particular combat service 
was demonstrated and that any noise exposure appeared to be 
related to training purposes only.  Moreover, it was 
indicated that the Veteran had high levels of noise exposure 
after service, and that he himself had admitted that the 
onset of tinnitus had been about 10 years after active duty.  

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis, 
causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  The Board thus finds that the more probative 
clinical evidence of record derives from the VA examiner in 
September 2007 who took into account the Veteran's inservice 
duties, the mildness of current hearing loss, the lack of 
documentation of tinnitus for so many years after service, 
his post service noise exposure, and his own reported 
statements as to the onset of tinnitus in finding that 
tinnitus was not likely related to service.  The record 
contains no competent medical evidence to the contrary.  

In this regard, the Board points out that should the 
appellant obtain clinical evidence that supports a finding of 
tinnitus or hearing loss related to service, VA would be 
obligated to reconsider this matter.  However, for the 
reasons discussed above, service connection for bilateral 
hearing loss and tinnitus is not warranted at this time and 
must be denied.  The Board finds that the preponderance of 
the evidence is against the claims. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 
(1991).

2.  Service connection for osteoporosis and bilateral heel 
spurs.

The Veteran asserts that he now has osteoporosis of the back, 
legs, hips, and ankles that is related to service, as well as 
bilateral heel spurs that are secondary to osteoporosis.  

Pertinent Factual Background

The service clinical records do not reflect to any 
complaints, findings or diagnoses relating to bone or joint 
symptoms.  The spine and feet were evaluated as normal on 
service discharge examination in August 1969 and no pertinent 
defects were recorded.  Claims for osteoporosis with joint 
manifestations and heel spurs as secondary thereto were 
received in January 2006.

Private clinical records dating back to 1983 contain the 
report of a physical examination conducted in February 1985 
indicating that the appellant sustained three fractures in 
his dorsal spine after falling in 1983.  An X-ray of the 
dorsal spine in August 1988 was interpreted as showing 
kyphosis and osteopenia associated with moderate compression 
deformity of T8, T9, and T10.  Lower lumbar spine facet joint 
degenerative changes were observed on radiology studies in 
November 2004.  A lumbar spine X-ray in November 2005 showed 
decreased bone density consistent with osteopenia or 
osteoporosis as well as mild degenerative changes.  Bone 
densitometry studies from 1992 indicate severe osteoporosis 
of the spine for which the appellant received continuing 
follow-up and treatment.  While being treated after a motor 
vehicle accident in January 1993, osteoporosis was noted.  A 
history of back pain since a Vietnam injury was recorded at 
that time.  

In May 2001, a private clinic note indicated that the Veteran 
was seen in the emergency room for complaints of left knee, 
ankle and foot pain.  An ensuing July 2001 entry noted that 
he had bilateral heel pain and that he had known heel spurs.  
In October 2002, B. N. Jones, M.D., wrote that the appellant 
had been followed since May 2001 for foot pain related to 
metatarsalgia and plantar fasciitis.  Custom foot orthotics 
were recommended. 

While being seen in May 2007 for peripheral neuropathy, a 
three-year history of low back pain that radiated into the 
lumbar paraspinal regions, bilaterally, as well as pain in 
the thoracic spine was reported.

Legal Analysis

The Board points out in this instance that the veteran was 
released from active duty in 1969 and that the first post 
service clinical reference to osteoporosis was in the early 
1990s.  This is more than 20 years after discharge from 
active duty.  As indicated previously there is no reference 
to any inservice joint injury during service.  No physician 
of record has related current osteoporosis or degenerative 
changes of any joint to service.  There is no clinical 
evidence in which a diagnosis of heel spurs occurs until 
2001.  The Board thus finds that given the lack of a showing 
of bone/joint injury complaints or findings in service, and a 
clear indication of the onset of degenerative changes of the 
spine and heel spurs so many years after discharge therefrom, 
neither osteoporosis nor heel spurs may not be directly or 
presumptively attributed to service. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  Additionally, as osteoporosis 
has not been found to be service connected, heel spurs may be 
attributed thereto on a secondary basis. See 38 C.F.R. 
§ 3.310 (2008).

Although the Veteran now contends that osteoporosis and heel 
spurs are related to service, as stated previously, he is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Therefore, 
under the circumstances, service connection for osteoporosis 
and bilateral heel spurs must be denied.

The preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).



3.  Service connection for skin rash and peripheral 
neuropathy.

The appellant asserts that he now has a skin rash and 
peripheral neuropathy that are secondary to Agent Orange 
exposure in Vietnam.  

Factual Background

The appellant's service treatment records do not refer to any 
complaints or findings regarding the skin or lower or upper 
extremities.  The skin, extremities and neurological status 
were evaluated as normal when he was examined in August 1969 
for release from active duty.  He filed claims for service 
connection for skin rash and peripheral neuropathy in 2006 
and 2007, respectively.  

Received in support of the claims were extensive private and 
VA clinical records dating from 1983 showing that the 
appellant sought treatment for and was followed for numerous 
complaints and disorders over the years.  While being 
evaluated in the VA outpatient clinic in April 2006 for 
psychiatric purposes, the Veteran was observed to have a 
generalized rash on both arms and back.  He stated that this 
had started after taking Citalopram two to three months 
before.  The appellant was advised to take Benadryl for the 
rash.  Subsequent VA outpatient clinical records reflect 
continuing complaints of itching rash. 

Private clinical records dated between May and August 2007 
show that the Veteran underwent extensive diagnostic work-up, 
including electromyogram studies that were interpreted as 
showing mild motor sensory neuropathy with axonal 
demyelinative features and mild/moderate right peroneal 
neuropathy at the fibular head.  In a neurology clinical 
report dated in May 2007, the appellant related that he had 
had numbness, tingling and painful dysesthesias in his legs 
that this had begun approximately four years before, and 
about the time he was being treated for prostate cancer with 
'seeding'.  In a follow-up neurology report dated in August 
2007, the appellant related that he had had numbness, 
tingling and painful dysesthesias in the legs for six years.  
He was reported to have stated on this occasion that he had 
had some symptoms after completing his tour in Vietnam.  
Following review of results of laboratory studies and 
diagnostic work-up, his physician, Dr. P. M. Nemeth, 
concluded that the Veteran had neuropathy due to Vitamin B12 
deficiency and an immune-mediated process.  It was added that 
a trial of intravenous immunoglobulin was discussed and that 
he was given literature about the infusion.  

Legal Analysis

In this instance, the veteran is shown to have served in the 
Republic of Vietnam during the Vietnam era and is entitled to 
a presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e). See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  However, the skin condition 
for which service connection is sought in this instance has 
not been diagnosed as either chloracne or other acneform 
diseases consistent with chloracne, or porphyria cutanea 
tarda for which service connection may be presumed as a 
consequence of exposure to Agent Orange under 38 U.S.C.A. 
§ 1116 (2002) and 38 C.F.R. §§ 3.307 and 3.309(2008).  
Moreover, even if those diseases had been diagnosed, the 
regulatory provisions of § 3.307(a)(6)(ii)(2008) provide that 
they become manifest within a year after the last date on 
which the appellant was exposed to an herbicide agent.  
Peripheral neuropathy is subject to those same regulatory 
criteria.  The clinical evidence does not show that either of 
these disease processes was diagnosed within one year of 
discharge from active duty.  Thus, service connection for a 
skin disorder and/or peripheral neuropathy may not be granted 
on either a direct or presumptive basis. See 38 U.S.C.A. 
§§ 1110, 1116, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

Nonetheless, service connection for peripheral neuropathy or 
a skin disorder could potentially be established if the 
evidence otherwise shows that one or both is the result of 
exposure to Agent Orange. See Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  The 
record reflects, however, that there is no documentation in 
the record showing that any physician or any other competent 
source has attributed either of these disorders to Agent 
Orange exposure during active duty.  There is no evidence of 
record which reflects that a trained health care provider has 
identified or verified that the appellant now has a skin 
condition or peripheral neuropathy of service onset or 
related to Agent Orange exposure. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  Moreover, in August 2007, peripheral 
neuropathy was specifically attributed to Vitamin B12 
deficiency and to an immune-mediated process.  The Board 
observes that the only evidence suggesting that there is a 
relationship between a current skin condition and peripheral 
neuropathy and Agent Orange exposure has been the appellant's 
own statements to this effect.  The Board points out, 
however, that as a layperson without the appropriate medical 
training and expertise, he is not competent to provide 
probative evidence on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In summary, the Board finds that there is no showing of a 
skin disorder or peripheral neuropathy during service, or 
peripheral neuropathy within one year thereof.  There is no 
competent evidence that provides a link between any incident 
of military service, including Agent Orange exposure, and the 
claimed disorders.  The Board thus concludes that the 
preponderance of the evidence is against the claims, and 
service connection for a skin disorder, claimed as rash, and 
peripheral neuropathy must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for osteoporosis is denied.

Service connection for bilateral heel spurs is denied.



Service connection for a skin condition, claimed as rash, is 
denied.

Service connection for peripheral neuropathy is denied.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


